Citation Nr: 1643408	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for depression (previously claimed as a nervous condition).  

It is apparent, however, that the RO subsequently reopened the claim as evidenced by the November 2013 VA examination that was afforded to the Veteran; and, the Statement of the Case which considered all of the evidence of record and decided the underlying service connection claim de novo.  However, the United States Court of Appeals for Veterans Claims (CAVC or Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In this case, the Board also reopens the claim, as noted herein below; however, since the RO has already had an opportunity to further develop the record and conduct a de novo review of the reopened claim, based on the evidence in its entirety, a decision by the Board on the merits of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder at this juncture is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO originally adjudicated the Veteran's claim as entitlement to service connection for a nervous disorder in the September 1984 rating decision.  Then, in the January 2012 rating decision, the RO included the diagnosis of depression.  Additionally, VA treatment records also show a diagnosis of psychosis; and, the Veteran has asserted that he also has posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a September 1984 rating decision, the RO denied entitlement to service connection for a nervous disorder based on a finding that the Veteran's one-time treatment for anxiety in-service was acute and transitory, and there was no nexus between any current psychiatric disorder and service.  The Veteran did not appeal that determination to the Board.  

2.  Presuming its credibility, the evidence associated with the record since September 1984 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  

3.  The Veteran has a primary diagnosis of alcohol dependence and alcohol-induced mood disorder, which was not incurred in the line of duty; and the competent evidence of record shows that any other diagnosed psychiatric symptoms and/or diagnoses including, but not limited to depression and psychosis, are more likely than not secondary to a primary diagnosis of alcohol/substance abuse.  

4.  A psychosis was not shown during service or to a compensable degree within the first post-service year.  

5.  The Veteran does not have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, that is related to an in-service stressor or to the Veteran's fear of hostile military or terrorist activity.  


CONCLUSIONS OF LAW

1.  The RO's September 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the RO's September 1984 rating decision which denied service connection for a nervous disorder, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § § 105, 1110, 1112, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.301, 3.303 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With regard to the claim to reopen the previously denied claim of service connection for a nervous disorder, the Board is reopening the claim, and therefore any defect in the notice as to how to substantiate a claim to reopen based on new and material evidence is harmless error.  

Regarding the underlying service connection claim, by correspondence dated in April 2011, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for depression, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  Then, after the claim was reopened, the RO sent another notice letter to the Veteran in January 2015 which also informed the Veteran of how to substantiate his claim of service connection and what types of evidence he should submit, including notice of what he was responsible for providing and what VA would attempt to obtain on his behalf.  It is not alleged that either notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

He was afforded a VA psychiatric examination in November 2013.  The examiner's finding of a primary diagnosis of alcohol dependence and alcohol-induced mood disorder with secondary depression and psychosis was based on review of the service treatment records, the VA treatment records, mental status examination, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is mindful that VA mental health records from February 1999 through 2013, which are summarized in detail by the November 2013 examiner, have not yet been uploaded to the claims file.  The Board finds, however, that because the VA examiner thoroughly reviewed these records in conjunction with the November 2013 examination report; and, because there is no reason to question the accuracy of that psychiatrist's description of those records, a remand to have the records uploaded to VBMS would serve no useful purpose.  It would not change the outcome of this decision, as the Board must rely on the medical examiner's interpretation of those records, and not on its own medical unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the VA examiner has already reviewed these records, simply remanding for them to be uploaded to VBMS would needlessly delay the decision without any benefit flowing to the Veteran.  Moreover, the record reflects that a copy of the November 2013 examination report was sent to the Veteran's then-appointed representative in December 2014, and there is no indication that the Veteran or his representative disagreed with the accuracy of the examiner's reporting of the VA mental health records that have not yet been uploaded to the Veteran's electronic claims file.  

VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," but VA need not provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a); see Canalas v. Nicholson, 21 Vet. App. 312, 317 (2007) ("'[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."'  (quoting Gobber v. Derwinski, 2, Vet. App. 470, 472 (1992)).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  New and Material Evidence

In a September 1984 decision, the RO denied service connection for a nervous condition.  The basis of the denial was that the Veteran's service records did not show incurrence of a nervous condition during active service or within the applicable presumptive period following discharge from service.  

A notice of disagreement was not received within the subsequent one-year period.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 1984 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Currently, the appellant contends that his current psychiatric disorder had its onset during service.  

Additional evidence has been added to the record, including psychiatric treatment records showing symptoms such as psychosis, hallucinations, depression, and suicidal ideation with accompanied alcohol abuse.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the Veteran did not have a current diagnosis of a psychiatric disorder and did not exhibit symptoms of a psychiatric disorder at the time of discharge from service.  Although the Veteran's service treatment records showed that the Veteran was seen on one occasion in a clinic for anxiety as a result of his wife becoming pregnant, the record did not show that the Veteran was interviewed for a psychiatric disorder and there was no indication that he had a chronic psychiatric condition.  The Veteran did not appeal that determination, and therefore the September 1984 decision is final.  38 U.S.C.A. § 7105.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the prior final decision, evidence has been added to the claims file.  The additional evidence of record includes/consists of treatment for depression psychosis, and other symptoms secondary to alcohol abuse, characterized as an alcohol induced mood disorder.  Additionally, the November 2013 VA examination report shows that the Veteran may have begun drinking heavily during service.  This evidence is new and material because it shows that the Veteran current has psychiatric symptoms which weren't shown at the time of the September 1984 rating decision.  This evidence also shows the possibility that the Veteran's current psychiatric disorder may have had its onset during service.  This evidence is new and material because, it was not previously of record, and, it relates to an unestablished fact necessary to substantiate the claim.

Evidence submitted since the RO's September 1984 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  New and material evidence has been received since the RO's September 1984 decision; thus, the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran asserts that service connection is warranted for an acquired psychiatric disorder that had its onset during service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

In this case, the Veteran's service treatment records show that the Veteran did not have an acquired psychiatric disorder during service.  There were no reports or findings of an acquired psychiatric disorder on the Veteran's entrance examination or discharge examination, and the Veteran specifically denied nervous trouble, depression, and excessive worry on his Report of Medical History at the time of discharge in December 1968.  His STRs show that on one occasion in February 1968, the Veteran report anxiety because his wife was pregnant and he was unable to bring her overseas to where he was stationed.  He indicated that he was unable to concentrate on work because he was worried and anxious.  A psychiatry consultation was requested.  The consultation report notes that there was a problem with the wife's passport being expired.  

There was no further indication of a problem, and no diagnosis of a chronic psychiatric disorder was made during service.  

In July 1984, the Veteran filed a claim for a nervous condition.  In August 1984, the Veteran was requested to submit medical evidence of his nervous disorder from the date of its earliest manifestation to the present.  He did not respond to that request.  

The Veteran's STRs were obtained, and the claim was denied in a September 1984 rating decision.  As noted above, the RO found that the Veteran's one-time treatment for anxiety, without any evidence of a nervous disorder at the time of discharge did not show incurrence of a nervous condition during active service or within the applicable presumptive period following discharge from active duty.  

In May 1998, the Veteran filed a claim for nonservice-connected pension, due to constant back pain, a nervous condition, a right shoulder condition and a disability of the small toe of the left foot.  VA records from October 1997 note that the Veteran reported a history of depression, but there is no indication that the Veteran was being treated for, or diagnosed with, depression at that time.  

VA records show that the Veteran was admitted to a VA facility with an Axis I diagnosis of major depressive episode and alcohol dependence in December 1997.  He was admitted again in March 1997 with similar symptoms.  The discharge summary notes that the Veteran has had multiple admissions for detoxification with a history of delirium tremors during some pervious admissions.  It was noted that the Veteran had outpatient rehabilitation a year earlier and stayed clean for about six months.  The Veteran was admitted twice in April 1998 with a diagnosis of alcohol dependence, alcohol-induced mood disorder and psychosis, NOS.  

In February 2011, the Veteran filed a claim of service connection for depression.  He reported that the disability began during service in 1968, and that he was treated at a VA facility in 1989.  The RO made several attempts to obtain those records, but ultimately concluded that such records were unavailable and further attempts to locate them would be futile.  See September 2011 VA Memorandum.  

The Veteran was afforded a VA psychiatric examination in November 2013.  The examiner opined that the Veteran had a diagnosis of alcohol dependence and alcohol-induced mood disorder, but did not have a diagnosis of PTSD.  The examiner also opined, based on a review of the record, mental status examination, and interview, that the Veteran's symptoms of depression and psychosis, and other symptomatology noted in the record, were the direct result of his alcohol abuse.  

The examiner noted the Veteran's reports of stressful and frightening experiences in service, including an unexpected cannon firing, feeling threatened by seeing German soldiers walking toward him, and having suicidal ideation during service.  The Veteran specifically reported to the examiner that "luckily at that time I was not a drinker."

The Veteran also reported that he worked until about 1985, but the company was downsizing, he was having problems with mental health, and he was drinking heavily.  The Veteran reported that he was diagnosed with severe depression around that time and was told that he had to stop drinking.  The Veteran reported to the examiner that the first time he got psychiatric help was in 1985 when his brother took him to a psychiatrist in New Jersey.  He was hospitalized, medicated, and detoxed from alcohol.  

The examiner reviewed the STRs and the post-service VA in-patient treatment records and provided summaries of those reports on the November 2013 examination report, including noting that the Veteran reported no psychiatric problems on his entrance examination in 1965, that he specifically denied a positive psychiatric history on his discharge examination; and, that the psychiatric portion of the medical examination at discharge was unremarkable.  

Regarding post-service treatment, the examiner noted the following:  

1.  "I am guessing the first time I got psychiatric help was in 1985, when my brother took me to a psychiatrist in NJ; they put me in a hospital and detoxed me from alcohol; they also put me on medication."

2.  From 12/3/1997-12/11/1997 the veteran was hospitalized on inpatient psychiatry for depression and suicidal ideation; he was noted to have had 6 previous psychiatric hospitalizations for heavy drinking, most recently in 1993; he had been on Zoloft since about 1990; he reported relapse on alcohol after 6 months of sobriety 1 week prior to admission; the veteran was attending courses at a local community college to become an electrician, while receiving disability payments.  A Librium taper was performed and the veteran discharged on Zoloft.  

3.  From 3/21/1998-3/27/1998 the veteran was hospitalized on inpatient psychiatry for suicidal ideation; he was placed on a Librium taper and discharged with a plan to continue with substance use treatment.

4.  From 4/7/1998-4/16/1998 the veteran was hospitalized on inpatient psychiatry after an altercation with police while intoxicated and having become aggressive with his wife; he was hearing voices telling him to kill his wife; he was discharged on bupropion and Risperdal.

5.  From 4/30/1998-5/10/1998 the veteran was hospitalized on a VA psychiatric ward; he was found to have a history of alcohol dependence and substance induced mood disorder; at the time he was consuming a bottle of gin daily; his admission BAL was 181 mg/dl and his urine was positive for benzodiazepines; he disclosed that "he had heard voices over the past 2 years" and that "voices often control his actions"; he reported non-descript visual hallucinations, past suicidal behavior and apprehension about taking psychiatric medication; he was detoxified on a Librium taper and placed on Risperdal for psychosis NOS; "PTSD symptoms were clearly not impressive"; the veteran was discharged on bupropion and Risperdal with a plan to be admitted to a VA substance abuse program in near future.

6.  From 2/17/1999-2/23/1999 the veteran was hospitalized on inpatient psychiatry for alcohol detoxification; a Librium taper was performed and the veteran discharged with the diagnosis of alcohol dependence.

7.  In 1999 several alcohol-treatment-no-shows on file.

8.  From 11/25/2001-11/26/2001 the veteran was hospitalized on inpatient psychiatry for alcohol detoxification; his admission BAL was 307 mg/dl; a Librium taper was started, but the veteran requested leaving against medical advice; he was discharged on Librium.

9.  From 11/28/2001 to 12/1/2001 the veteran was hospitalized on inpatient psychiatry; he had just experienced a GI bleed in setting of excessive alcohol use; a Librium taper was performed and the veteran was discharged on Celexa.

10.  On 12/28/2001 the veteran reported he started drinking in high school; "problem drinker since 1967"; his longest sobriety was 2 years in late 1990s; he identified boredom/frustration as the main cause for his relapsing.

11.  On 1/22/2002 the veteran reported 16 past alcohol treatments.

12.  On 2/19/2002 the veteran reported lessening depression after 3 months of sobriety.  He was working and keeping busy not to relapse, but not attending AA.

13.  On 3/14/2002 the veteran reported significant mood improvement while sober; his wife corroborated his report.

14.  On 4/10/2002 the veteran was still sober and his mood neutral.

15.  On 5/28/2002 the veteran continued to be sober and report neutral mood.

16.  On 8/13/2002 the veteran was diagnosed with alcohol dependence and depression NOS; he reported minimal PTSD symptoms related to the accidental firing of a cannon at a ceremony, sobriety x 6 months and neutral mood.

17.  On 12/3/2002 the veteran reported one year of sobriety; his mood was neutral.

18.  On 2/11/2003 the veteran reported neutral mood though he was not compliant with his antidepressant (Celexa); he was sober and hardly any depressive symptoms.

19.  On 5/20/2003 the veteran reported he had resumed his Celexa since his mood had started to worsen without it; his mood was now neutral.

20.  After 10/2003 the veteran stopped following up with VA alcohol treatment team.

21.  On 1/28/2006 the veteran reported having started to drink a small amount of alcohol in reaction to life stressors; he was "stressed out", but his mood was neutral.

22.  On 3/12/2007 the veteran presented to VA ER with chest pain; he was now drinking large amounts of alcohol; his BAL was 298 mg/dl; he was admitted to medicine for workup of chest pain.

23.  From 11/20/2007-11/25/2007 the veteran was hospitalized on inpatient psychiatry after a recent relapse on drinking; a Librium taper was performed; as to the veteran's depression he was noted to be non-compliant with antidepressants; follow up with substance abuse team was recommended.

24.  From 7/8/2008-7/15/2008 the veteran was hospitalized on inpatient psychiatry for suicidal ideation in context of heavy drinking; the veteran was placed on Paxil; his mood rapidly improved and he was discharged.  

25.  From 11/24/2008-12/3/2008 the veteran was hospitalized on inpatient psychiatry for suicidal ideation; he had experienced serious financial distress recently and filed for bankruptcy, stopped taking his Paxil and Risperdal and drank alcohol in unspecified amounts; his car was repossessed; his mood gradually improved on medication and he was discharged to his wife.

26.  From 5/8/2009-5/13/2009 the veteran was hospitalized on inpatient psychiatry for worsening depression in context of moderate alcohol use and auditory hallucinations (the veteran meanwhile had alcoholic liver disease); an Ativan taper was performed and medication changes made; the veteran was discharged on Lamictal, Paxil, lithium and Risperdal.  

27.  From 6/25/2009-6/30/2009 the veteran was hospitalized on inpatient psychiatry for depression, suicidal ideation, and auditory hallucinations in context of moderate alcohol consumption. Alcohol detoxification was performed; the veteran's mood improved on lithium, Risperdal and Paxil and he was discharged to home.  

28.  From 10/29/2009-11/26/2009 the veteran was hospitalized on inpatient psychiatry for suicidal ideation in context of increased alcohol consumption; he denied auditory hallucinations; after adjusting medication doses the veteran was discharged on lithium, Risperdal and Paxil.

29.  From 12/31/2009-1/5/2010 the veteran was hospitalized on inpatient psychiatry for suicidal ideation and alcohol intoxication; his admission BAL was 283 mg/dl; he reported drinking a fifth of liquor daily; after completing a Librium taper and restarting psychotropics the veteran was discharged on lithium, Risperdal and Paxil.  

30.  From 3/2/2010-3/7/2010 the veteran was hospitalized on inpatient psychiatry for suicidal ideation; he continued to drink; a Librium taper was done and the veteran discharged on Paxil only (given no psychosis or mania).

31.  In spring 2010 the veteran did engage in alcohol treatment, but then stopped following up.

32.  From 6/26/2010-6/29/2010 the veteran was hospitalized on inpatient psychiatry for alcohol detoxification and depression; a Librium taper was done, the veteran's mood quickly improved and he was discharged home on Paxil only.

33.  From 8/28/2010-8/30/2010 the veteran was hospitalized on inpatient medicine for chest pain in context of alcohol use; a Librium taper was done; cardiac workup was negative; the veteran left against medical advice.

34.  From 9/7/2010-9/10/2010 the veteran was hospitalized on inpatient psychiatry for alcohol detoxification and after an intentional overdose on his blood pressure medication; a Librium taper was done and the veteran discharged on his previous medication regimen (Abilify, Paxil and trazodone).

35.  In fall 2010/early 2011 the veteran started VA alcohol treatment; he was not able to attend all sessions due to transportation problems.

36.  From 3/27/2011-3/30/2011 the veteran was hospitalized on inpatient medicine for chest pain, alcohol detoxification and suicidal ideation; an Ativan taper was done and the veteran discharged on trazodone and Paxil.
37.  From 11/16/2012-11/20/2012 the veteran was hospitalized on inpatient psychiatry for suicidal ideation and depression in context of alcohol use; he reported being non-compliant with his Paxil due to erectile dysfunction; his BAL on admission was 151 mg/dl; his mood rapidly improved and he was discharged on mirtazapine, naltrexone and trazodone.

38.  From 12/30/2012-1/2/2013 the veteran was hospitalized on inpatient psychiatry for homicidal ideation toward his son-in-law (allegedly abusing his daughter) in context of alcohol use; his admission BAL was 238 mg/dl; he was detoxified and discharged on mirtazapine and trazodone; naltrexone was not given as it did not prevent alcohol relapse.

39.  From 9/30/2013-10/2/2013 the veteran was hospitalized on inpatient psychiatry for suicidal and homicidal ideation; CPRS quote: "Pt reports maximum sobriety time as 3 years.  This was "many years ago."  Pt reports he has always "drank a little, but have a handle on it."  No other drug or substance abuse at this time."  His urine tested positive for opiates (no prescribed opiates on file); the veteran had strained finances although he had recently started working as a school custodian; he was detoxified, his mood improved and he was discharged to home on mirtazapine and trazodone.  

40.  On 3/30/2013 the veteran started attending an anger management group at VA.

41.  The veteran states he takes his trazodone and mirtazapine regularly; "trazodone helps me sleep, mirtazapine is supposed to help me mood, I am not sure it does"; "the closest I came to killing myself was I overdosed on medication and alcohol; I am glad I am alive now"; the veteran denies a history of homicide attempts.  "I am doing any type of alcohol treatment now, I try to occupy myself with my church."
In addition to the above, the VA examiner noted that the Veteran reported, " I continued to drink heavily after I came out of the service..."

Based on the above, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142   (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

The regulations pertaining to PTSD were amended during the course of this appeal, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

38 C.F.R. § 3.304(f)(3) defines "fear of hostile military or terrorist activity" as:  an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The Federal Circuit has held "that § 3.304(f)(3) can apply only if a Veteran's claimed in-service PTSD stressor relates to an event or circumstance...that was perpetrated by a member of an enemy military or by a terrorist."  Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) ("[T]he examples provided [in subsection (f)(3)] all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.") (emphasis added).

In this case, the examiner found that the Veteran does not have a diagnosis of PTSD.  First, the examiner found that the Veteran's stressor (exposure to cannon fire during a military ceremony) was not adequate to support a diagnosis of PTSD, and it was not related to a fear of hostile military or terrorist activity.  Next, the examiner found that while the Veteran's response to the claimed stressor involved fear, helplessness or horror, the traumatic event was not persistently reexperienced and there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Likewise, while the examiner acknowledged that the Veteran had persistent symptoms of increased arousal not present before the trauma (difficulty falling or staying asleep and irritability or outbursts of anger, and hypervigilance), the examiner found that the Veteran did not meet the full criteria for PTSD.  

The examiner noted symptoms of depressed mood and chronic sleep impairment, but opined that these symptoms were directly related to the diagnoses of alcohol abuse and alcohol-induced mood disorder.  The examiner concluded that the Veteran's claimed psychiatric disorder was less likely than not incurred in or caused by any event, injury or illness in service.  The examiner provided the following rationale for the opinion:

The veteran has over 40 years history of heavy drinking with the longest sobriety period possibly lasting up to 3 years.  The drinking originated within or shortly after the veteran's service.  

Although the veteran currently attributes his drinking and mental problems to his exposure to a cannon faire during a ceremony in about 1967/68, on 12/28/2001 he attributed his drinking to "boredom and frustration."

In 2002-2003 during a period of sobriety the veteran's mood improved substantially and was predominantly neutral.  He did not require any mental health service from 10/2003 to 2006, when he resumed drinking, indicating a causative relationship between his alcohol consumption and mood volatility.  Moreover, all of the veteran's over 20 psychiatric hospitalizations have been directly related to alcohol.  

Presently despite conceding that alcohol is a negative factor in his life, he has stopped all alcohol treatment, continues to consume alcohol and admits to alcohol cravings.  

DSM-IV criteria for PTSD are not met and history is highly suggestive of alcohol disorders being the primary mental health diagnosis.  In summary, the examiner is unable to construct a relationship between the veteran's present mental health condition and his service beyond his alcohol dependence.

The above opinion is highly probative, as it is based on a complete review of the record, interview with the Veteran and a mental status examination.  The opinion was provided by a VA psychiatrist, and there is no medical evidence to the contrary.  

In a September 2016 Written Brief Presentation, the Veteran's representative asserts that the November 2013 examiner "discounted and ignored medical evidence in [the Veteran's] case file that establishes a link between his depression and his military service."  The representative asserted that because the Veteran was treated for anxiety in service; and, because there is a diagnosis in the current treatment records of depression with psychosis, that this alone, establishes a link to service.  

First, the examiner did not ignore the medical evidence in the record.  To the contrary, the examiner specifically identified all of the pertinent mental health treatment records, including the records showing a diagnosis of depression and psychosis.  Moreover, the examiner specifically opined that these diagnosis were directly related to the Veteran's alcohol consumption, and were not present during service, or related to the one-time treatment for anxiety in service.  Importantly, there is a presumption that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Thus, the Board may presume that the November 2013 VA psychiatrist is competent to adequately address the specific and technical questions on which this case turns.  Moreover, the assertions of the Veteran/representative are not sufficient to overcome the above-mentioned presumption.  Accordingly, given that the claims file was reviewed by the VA examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the examination is sufficient for appellate review and of high probative value.  

Moreover, there is no indication in the STRs that the Veteran's one-time treatment for anxiety was related to his current alcohol abuse and/or alcohol induced mood disorder.  In addition, the Veteran's post-service psychosis was not first shown during service or to a compensable degree within the first post-service year.  Accordingly, the Veteran is not entitled to the presumption of service connection for a chronic disease pursuant to 38 C.F.R. § 3.309(a).  

Finally, according to the Veteran's statements, there is some question whether the Veteran's alcohol abuse and/or alcohol induced mood disorder had its onset during service.  At one point during the November 2013 examination, the Veteran reported that he did not drink in service; however, in another statement, the Veteran indicated that he continued to drink heavily after service, which suggests that he began drinking heavily during service, and that his alcohol abuse and/or alcohol induced mood disorder began during active service.  Significantly, however, service connection for alcohol abuse and/or an alcohol induced mood disorder is prohibited by regulation.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (m), 3.301(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105 (a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, a service-connected disability.  The Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. at 1381.

In this case, the November 2013 VA psychiatrist clearly opined that the Veteran's alcohol abuse and alcohol induced mood disorder were the primary disabilities and the other mental health symptoms, including psychosis and depression, were secondary to the alcohol abuse, and not vice versa.  There is no medical evidence to the contrary, and the Veteran, as a lay person is not competent to opine as to the cause and effect of his mental health symptoms and diagnoses as this requires medical/mental health expertise that is beyond the scope of a lay person.  

Accordingly, the weight of the evidence is against a finding that the Veteran has an acquired psychiatric disorder that was incurred in, or aggravated, in the line of duty, and therefore service connection is not warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and his claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The previously denied claim of service connection for a nervous disorder is reopened.  

Service connection for an acquired psychiatric disorder is denied.  



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


